

	

		II

		109th CONGRESS

		1st Session

		S. 1601

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend temporarily the duty suspension

		  on certain semi-manufactured forms of gold.

	

	

		1.Certain semi-manufactured

			 forms of gold

			(a)In

			 generalHeading 9902.71.08 of

			 the Harmonized Tariff Schedule of the United States is amended by striking

			 12/31/2003 and inserting 12/31/2010.

			(b)Effective

			 date

				(1)In

			 generalThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

				(2)Retroactive

			 applicationNotwithstanding

			 section 514 of the Tariff Act of 1930 or any other provision of law, upon

			 proper request filed with U.S. Customs and Border Protection before the 180th

			 day after the date of enactment of this Act, the entry of any article—

					(A)that was made on or after January 1, 2004,

			 and before the 15th day after the date of the enactment of this Act, and

					(B)with respect to which there would have been

			 no duty if the amendment made by subsection (a) were in effect on the date of

			 such entry,

					shall be liquidated or reliquidated

			 as if such amendment applied to such entry, and any amounts owed shall be paid

			 to the importer of record.

